Name: Commission Regulation (EC) No 456/1999 of 2 March 1999 amending Regulation (EC) No 2004/98 opening an invitation to tender for the refund or the tax for the export of common wheat to certain ACP States
 Type: Regulation
 Subject Matter: economic geography;  plant product;  taxation;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities3. 3. 1999 L 55/5 COMMISSION REGULATION (EC) No 456/1999 of 2 March 1999 amending Regulation (EC) No 2004/98 opening an invitation to tender for the refund or the tax for the export of common wheat to certain ACP States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1501/ 95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regulation (EC) No 2513/98 (4), and in particular Article 4 thereof, Whereas Commission Regulation (EC) No 2004/98 (5) opens an invitation to tender relating to the export of common wheat to certain ACP States; Whereas for economical reasons, it is appropriate to extend the period during which this invitation to tender remains open; whereas Article 1 of Regulation (EC) No 2004/98 must therefore be amended; Whereas provision should be made for a shorter period of validity for licences issued after the entry into force of this Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2004/98 is hereby amended as follows: 1. Article 1(3) is replaced by the following: 3. The invitation shall remain open until 30 April 1999. During the period of its validity weekly awards shall be made for which the quantities and time limits for the submission of tenders shall be as prescribed in the notice of invitation to tender.'; 2. Article 7(2) is replaced by the following: 2. Subject to the provisions of Article 1 of Commis- sion Regulation (EC) No 1521/94 (2) export licences issued in connection with the invitations to tender pursuant to this Regulation shall be valid from their date of issue, as defined in paragraph 1, until 30 June 1999.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 26 February 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 147, 30. 6. 1995, p. 7. (4) OJ L 313, 21. 11. 1998, p. 16. (5) OJ L 258, 22. 9. 1998, p. 4.